MONTHLY SERVICER'S CERTIFICATE CARMAX BUSINESS SERVICES, LLC CARMAX AUTO OWNER TRUST SERIES 2009-1 Collection Period 02/01/10-02/28/10 Determination Date 3/9/2010 Distribution Date 3/15/2010 Pool Balance 1 . Pool Balance on the close of the last day of the preceding Collection Period $ 756,998,517.02 2 . Collections allocable to Principal $ 20,568,092.95 3 . Purchase Amount allocable to Principal $ 0.00 4 . Defaulted Receivables $ 1,497,878.50 5 . Pool Balance on the close of the last day of the related Collection Period $ 734,932,545.57 (Ln1 - Ln2 - Ln3 - Ln4) 6 . Total number of Receivables outstanding on the close of the last day of the related Collection Period $ 60,816 7 . Initial Pool Balance $ 1,000,000,059.29 Beginning End 8 . Note Balances of Period of Period a. Class A-1 Note Balance $ 0.00 $ 0.00 b. Class A-2 Note Balance $ 188,396,065.22 $ 167,047,237.84 c. Class A-3 Note Balance $ 260,000,000.00 $ 260,000,000.00 d. Class A-4 Note Balance $ 144,000,000.00 $ 144,000,000.00 e. ClassB Note Balance $ 106,500,000.00 $ 106,500,000.00 f. Class C Note Balance $ 33,500,000.00 $ 33,500,000.00 g. Note Balance (sum a - f) $ 732,396,065.22 $ 711,047,237.84 9 . Pool Factors a. Class A-1 Note Pool Factor 0.0000000 0.0000000 b. Class A-2 Note Pool Factor 0.7417168 0.6576663 c. Class A-3 Note Pool Factor 1.0000000 1.0000000 d. Class A-4 Note Pool Factor 1.0000000 1.0000000 e. Class B Note Pool Factor 1.0000000 1.0000000 f. Class C Note Pool Factor 1.0000000 1.0000000 g. Note Pool Factor 0.7473429 0.7255584 10 . Overcollateralization Target Amount $ 23,885,307.73 11 . Current overcollateralization amount (Pool Balance - Note Balance) $ 23,885,307.73 12 . Weighted Average Coupon % 10.55% 13 . Weighted Average Original Term months 64.97 14 . Weighted Average Remaining Term months 48.29 Collections 15 . Finance Charges: a. Collections allocable to Finance Charge $ 6,580,284.34 b. Liquidation Proceeds allocable to Finance Charge $ 28.79 c. Purchase Amount allocable to Finance Charge $ 0.00 d. Available Finance Charge Collections (sum a - c) $ 6,580,313.13 16 . Principal: a. Collections allocable to Principal $ 20,568,092.95 b. Liquidation Proceeds allocable to Principal $ 522,109.03 c. Purchase Amount allocable to Principal $ 0.00 d. Available Principal Collections (sum a - c) $ 21,090,201.98 17 . Total Finance Charge and Principal Collections (15d+ 16d) $ 27,670,515.11 18 . Interest Income from Collection Account $ 1,267.84 19 . Simple Interest Advances $ 0.00 20 . Available Collections (Ln17 + 18+ 19) $ 27,671,782.95 Available Funds 21 . Available Collections $ 27,671,782.95 22 . Reserve Account Draw Amount $ 0.00 23 . Available Funds $ 27,671,782.95 Application of Available Funds 24 . Servicing Fee a. Monthly Servicing Fee $ 630,832.10 b. Amount Unpaid from Prior Months $ 0.00 c. Amount Paid $ 630,832.10 d. Shortfall Amount (a + b - c) $ 0.00 25 . Unreimbursed Servicer Advances $ 0.00 26 . Backup Servicing Fees and Unpaid Transition Expenses a. Monthly Servicing Fee $ 4,731.24 b. Unpaid Transition Expenses and Indemnity Amounts (Capped at $175,000) $ 0.00 c. Other Unpaid Backup Servicing Fees $ 0.00 d. Amount Paid $ 4,731.24 e. Shortfall Amount (a + b + c - d) $ 0.00 27 . Class A Noteholder Interest Amounts a. Class A-1 Monthly Interest $ 0.00 b. Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 d. Total Class A-1 Note Interest (sum a - c) $ 0.00 e. Class A-2 Monthly Interest $ 519,659.15 f. Additional Note Interest related to Class A-2 Monthly Interest $ 0.00 g. Interest Due on Additional Note Interest related to Class A-2 Monthly Interest $ 0.00 h. Total Class A-2 Note Interest (sum e-g) $ 519,659.15 i. Class A-3 Monthly Interest $ 892,666.67 j. Additional Note Interest related to Class A-3 Monthly Interest $ 0.00 k. Interest Due on Additional Note Interest related to Class A-3 Monthly Interest $ 0.00 l. Total Class A-3 Note Interest (sum i-k) $ 892,666.67 m. Class A-4 Monthly Interest $ 697,200.00 n. Additional Note Interest related to Class A-4 Monthly Interest $ 0.00 o. Interest Due on Additional Note Interest related to Class A-4 Monthly Interest $ 0.00 p. Total Class A-4 Note Interest (sum m-o) $ 697,200.00 28 . Priority Principal Distributable Amount $ 0.00 29 . Class B Noteholder Interest Amount a. Class B Monthly Interest $ 0.00 b. Additional Note Interest related to Class B Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class B Monthly Interest $ 0.00 d. Total Class B Note Interest (sum a-c) $ 0.00 30 . Secondary Principal Distributable Amount $ 0.00 31 . Class C Noteholder Interest Amount a. Class C Monthly Interest $ 0.00 b. Additional Note Interest related to Class C Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class C Monthly Interest $ 0.00 d. Total Class C Note Interest (sum a-c) $ 0.00 32 . Tertiary Principal Distributable Amount $ 0.00 33 . Required Payment Amount (Ln 24 + Ln 26 +(sum of Ln 27 through Ln 32)) $ 2,745,089.16 34 . Reserve Account Deficiency $ 0.00 35 . Regular Principal Distributable Amount $ 21,348,827.38 36 . Remaining Unpaid Servicer Transition Expenses, if any $ 0.00 37 . Additional Servicing Fees, if any $ 0.00 38 . Remaining Unpaid Backup Servicer Indemnity Amounts, if any $ 0.00 Collection Account Activity 39 . Deposits a. Total Daily Deposits of Finance Charge Collections $ 6,580,313.13 b. Total Daily Deposits of Principal Collections $ 21,090,201.98 c. Withdrawal from Reserve Account $ 0.00 d. Interest Income $ 1,267.84 e. Total Deposits to Collection Account (sum a - d) $ 27,671,782.95 40 . Withdrawals a. Servicing Fee and Unreimbursed Servicer Advances $ 630,832.10 b. Backup Servicing Fee and Unreimbursed Backup Servicer Advances $ 4,731.24 c. Deposit to Note Payment Account for Monthly Note Interest/Principal $ 23,458,353.20 d. Deposit to Reserve Account $ 0.00 e. Excess Collections (Deposit to Certificate Payment Account for payment to Certificateholder) $ 3,577,866.41 f. Total Withdrawals from Collection Account (sum a - e) $ 27,671,782.95 Note Payment Account Activity 41 . Deposits a. Class A-1 Interest Distribution $ 0.00 b. Class A-2 Interest Distribution $ 519,659.15 c. Class A-3 Interest Distribution $ 892,666.67 d. Class A-4 Interest Distribution $ 697,200.00 e. Class B Interest Distribution $ 0.00 f. ClassC Interest Distribution $ 0.00 g. Class A-1 Principal Distribution $ 0.00 h. Class A-2 Principal Distribution $ 21,348,827.38 i. Class A-3 Principal Distribution $ 0.00 j. Class A-4 Principal Distribution $ 0.00 k. Class B Principal Distribution $ 0.00 l. ClassC Principal Distribution $ 0.00 m. Total Deposits to Note Payment Account (sum a - l) $ 23,458,353.20 42 . Withdrawals a. Class A-1 Distribution $ 0.00 b. Class A-2 Distribution $ 21,868,486.53 c. Class A-3 Distribution $ 892,666.67 d. Class A-4 Distribution $ 697,200.00 e. Class B Distribution $ 0.00 f. Class C Distribution $ 0.00 g. Total Withdrawals from Note Payment Account (sum a - f) $ 23,458,353.20 Certificate Payment Account Activity 43 . Deposits a. Excess Collections $ 3,577,866.41 b. Reserve Account surplus (Ln 53) $ 535.34 c. Total Deposits to Certificate Payment Account (sum a - b) $ 3,578,401.75 44 . Withdrawals a. Certificateholder Distribution $ 3,578,401.75 b. Total Withdrawals from Certificate Payment Account $ 3,578,401.75 Required Reserve Account Amount 45 . Lesser of: (a or b) a. $10,000,000.00 $ 10,000,000.00 b. Note Balance $ 711,047,237.84 46 . Required Reserve Account Amount $ 10,000,000.00 Reserve Account Reconciliation 47 . Beginning Balance (as of end of preceding Distribution Date) $ 10,000,000.00 48 . Investment Earnings $ 535.34 49 . Reserve Account Draw Amount $ 0.00 50 . Reserve Account Amount (Ln 47+ Ln 48 - Ln 49) $ 10,000,535.34 51 . Deposit from Available Funds (Ln 40d) $ 0.00 52 . If Reserve Account Balance exceeds Required Reserve Account Amount, payment to a. theNote Payment Account for the payment of principal to the extent of any unfunded Regular Principal Distribution Amount; $ 0.00 b. any Successor Servicer for the payment of any unfunded Transition Costs and Additional Servicing Fee; and $ 0.00 53 . Payment to Certificateholder if Reserve Account Balance exceeds Required Reserve Account Amount and to the extent no unfunded amounts described in Ln 52 exist $ 535.34 54 . Ending Balance (Ln50 + Ln51 - Ln52 - Ln53) $ 10,000,000.00 55 . Reserve Account Deficiency (Ln46 - Ln54) $ 0.00 Instructions to the Trustee 56 . Amount to be deposited from the Reserve Account into the Collection Account $ 0.00 57 . Amount to be paid to Servicer from the Collection Account $ 630,832.10 58 . Amount to be paid to Backup Servicer from the Collection Account $ 4,731.24 59 . Amount to be deposited from the Collection Account into the Note Payment Account $ 23,458,353.20 60 . Amount to be deposited from the Collection Account into the Certificate Payment Account $ 3,577,866.41 61 . Amount to be deposited from the Collection Account into the Reserve Account $ 0.00 62 . Amount to be deposited from the Reserve Account, if Reserve Account Balance exceeds Required Reserve Account Amount, into a. the Note Payment Account for any unfunded Regular Principal Distributable Amount $ 0.00 b. the Certificate Payment Account for payment to the Certificateholder, if no unfunded Regular Principal distributable amount exists $ 535.34 63 . Amount to be paid to Class A-1 Noteholders from the Note Payment Account $ 0.00 64 . Amount to be paid to Class A-2 Noteholders from the Note Payment Account $ 21,868,486.53 65 . Amount to be paid to Class A-3 Noteholders from the Note Payment Account $ 892,666.67 66 . Amount to be paid to Class A-4 Noteholders from the Note Payment Account $ 697,200.00 67 . Amount to be paid to Class B Noteholders from the Note Payment Account $ 0.00 68 . Amount to be paid to Class C Noteholders from the Note Payment Account $ 0.00 69 . Amount to be paid to Certificateholders from the Certificate Payment Account with respect to Excess Collections and Reserve Account surplus $ 3,578,401.75 Net Loss and Delinquency Activity 70 . Net Losses with respect to preceding Collection Period $ 975,740.68 71 . Cumulative Net Losses $ 10,046,158.60 72 . Cumulative Net Loss Percentage 1.0046% 73 . Delinquency Analysis Number of Principal Loans Balance a. 31 to 60 days past due 1,145 $ 15,413,075.70 b. 61 to 90 days past due 376 $ 4,942,164.96 c. 91 or more days past due 226 $ 2,666,931.94 d. Total Past Due (sum a - c) 1,747 23,022,172.60 Servicer Covenant 74 . CarMax, Inc Consolidated Tangible Net Worth as of the end of the Related Fiscal Quarter $ 1,835,893,000.00 75 . Is CarMax, Inc Consolidated Tangible Net Worth greater than $1,000,000,000? Yes IN WITNESS WHEREOF, the undersigned has duly executed this certificate on March 09, 2010. CARMAX BUSINESS SERVICES, LLC As Servicer By: /s/ Keith D. Browning Name: Keith D. Browning Title: Executive Vice President and Chief Financial Officer
